Citation Nr: 1600060	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to January 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted the Veteran service connection for allergic rhinitis, rated 0 percent, effective May 30, 2012.  

[The Veteran submitted additional VA treatment records with his June 2014 substantive appeal.  A waiver of RO consideration is inferred with claims on appeal where the substantive appeal was filed on or after February 2, 2013, if the evidence is from the Veteran or his representative.  As the Veteran's substantive appeal was filed in June 2014, the Board may properly consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105 (West 2014; 38 C.F.R. § 20.1304 (2015).]


FINDING OF FACT

The Veteran's allergic rhinitis is not shown to be manifested by polyps or by greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. 


CONCLUSION OF LAW

A compensable rating for allergic rhinitis is not warranted.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.21, 4.31, 4.97, Diagnostic Code (Code) 6522 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  In his June 2014 substantive appeal the Veteran alleged VA doctors provided conflicting reports on the severity of his rhinitis in separate June 2, 2014 notes.  Only one such report is found in his record.  This matter is discussed in greater detail below.

In his June 2014 substantive appeal and in November 2014 written argument, the Veteran and his representative argue that a new VA examination to assess the severity of the Veteran's allergic rhinitis is necessary because: there are conflicting medical reports regarding the severity of symptoms, he claims that the disability is worse than when originally rated, and that the available evidence is too old to adequately evaluate the current condition of the disability.  However, the Board notes that taken at face value the report that is in the record (which as the Veteran alleges show the greater degree of severity) does not show or suggest that pathology and manifestations of the rhinitis meet the criteria for a compensable rating; the symptoms the Veteran reports (accepted at face value) do not meet the criteria for a compensable rating; and a new examination would be pointless if by the Veteran's own admissions it would not show pathology that meets the schedular criteria for a compensable rating [The Veteran's representative's March 2015 written argument acknowledges that his VA treatment records do not show obstruction of nasal passages or polyps.].  Accordingly, the Board finds that another examination is not necessary.  The Veteran's VA treatment provider provided a November 2012 Disability Benefits Questionnaire (DBQ) assessment of the disability and the Board finds that evaluation (considered cumulatively with the other evidence of record) to be adequate for rating purposes because it notes the critical clinical findings and includes discussion of the history and features of the disability.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

Where there is approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R § 4.3.

With the initial rating assigned with a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when the criteria for a compensable rating for allergic rhinitis were met. 

Rhinitis (allergic or vasomotor) is rated under Code 6522.  A 10 percent rating is warranted when there are no polyps but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted when there are nasal polyps.  38 C.F.R. § 4.97.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On November 2012 Larynx and Pharynx Disability Benefits Questionnaire (DBQ) evaluation it was noted that the Veteran had allergic rhinitis diagnosed in May 2005, and did not have greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, permanent hypertrophy of the nasal turbinates, or nasal polyps.  The examiner noted that his symptoms were triggered by a cat allergy, and were treated with Nasonex and Benadryl, and that he began allergy immunotherapy in April 2012.  VA treatment record notes on April 2013, May 2013, and January 2014 note the Veteran has allergic rhinitis and also specifically note he does not have polyps.

In his June 2014 substantive appeal, the Veteran asserted two VA doctors, Dr. Jane V. Petroff and Dr. Radoslav T. Toshkoff, provided conflicting reports on his allergic rhinitis symptoms on June 2, 2014.  However, only Dr. Toshkoff's report is in the record.  It reflects that the Veteran had no polyps and more than 50 percent obstruction of the right nasal passage.  Dr. Toshkoff also found that the Veteran had a "septum deviation, S shape with turbinate hypertrophy bilateral."  While Dr. Petroff's June 2, 2014 alleged report is not in the record, the Veteran described it in his substantive appeal noting she indicated there was no obstruction of his nasal passages.  [The Board notes that Dr. Petroff is the provider who completed the November 2012 Disability Benefits Questionnaire which indicated there was no obstruction.]  As, by the Veteran's own account, Dr. Toshkoff's report notes findings of greater severity, and the Board accepts it at face value, it would be of no benefit to the Veteran to seek any June 2, 2014 report by Dr. Petroff.

Neither the findings on November 2012 DBQ evaluation, nor those noted by Dr. Toshkoff meet the criteria for a compensable rating under Code 6522; accordingly a 0 percent rating must be assigned.  See 38 C.F.R. § 4.31.   The Board notes that although the Veteran and his representative argue that his rhinitis warrants a compensable rating, they do not assert that the medical evidence shows he has greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or nasal polyps.  The symptoms he does report do not warrant a compensable rating.

Reviewing other potentially applicable rating criteria, the Board found no other applicable codes that would allow for a higher rating for the rhinitis.  Dr. Toshkoff's report noted the Veteran has septum deviation and turbinate hypertrophy.  However, Code 6502 (for rating nasal septum deviation) criteria are identical to those under Code 6522 (but do not provide for ratings above 10 percent).  

The Board finds that referral of this matter for consideration of an extra-schedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114.  Comparing the pathology and manifestations of the Veteran's rhinitis to the rating criteria, the Board finds that the degree of disability shown is fully encompassed by the schedular criteria.  Therefore, those criteria are not inadequate.   
Finally, the evidence of the record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to rhinitis.  His VA treatment records show that he has been employed throughout.  The matter of entitlement to a total disability rating based on individual unemployment due to service connected disability is therefore not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for allergic rhinitis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


